



Exhibit 10.4


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


LOAN PARTICIPATION AGREEMENT


This Loan Participation Agreement (the “Agreement”) is made and entered into
effective as of this 22nd day of August, 2018, by and between Union Bank and
Trust Company, a Nebraska banking corporation, in its own right (the “Lender”)
and National Education Loan Network, Inc., a Nebraska corporation (the
“Participant”).


WHEREAS, Lender is engaged in a program of originating both in-school and
refinance student loans (“Education Loans”) to borrowers as part of an Education
Loan program in which Nelnet Consumer Finance, Inc. provides marketing services
on behalf of Lender;


WHEREAS, Lender has engaged Nelnet Servicing, LLC, d/b/a/ FirstMark Services
(the “Servicer”) to assist Lender in originating and servicing the Education
Loans;


WHEREAS, Participant, wishes to purchase from Lender a participation interest in
the Education Loans and Lender wishes to sell to Participant a participation
interest in Education Loans under the terms and conditions as set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Participant and Lender do hereby agree as follows:


1.    Sale of Participation Interests in Education Loans.


A.    During the term of this Agreement, Participant does hereby irrevocably
agree to purchase or arrange for a designee to purchase from Lender, or the
designee of Lender, a 95% participation interest in the Education Loans at the
Purchase Price (as defined below) upon presentation of a request for purchase by
Lender in the manner provided herein. Lender does hereby irrevocably agree to
sell, transfer, and convey to Participant or Participant’s designee, a
participation interest in the Education Loans at the Purchase Price upon
presentation of a request for sale by Participant. This commitment to sell shall
apply only to Education Loans. Lender may hold such Education Loans for periods
of time prior to sale of participation interests therein from time to time as
the parties may mutually agree from time to time, but, in any event, no less
than [*****] days. Lender shall make available to Participant information from
time to time as Participant may reasonably request in order to enable
Participant to make credit decisions with respect to Education Loans. Lender
shall make such transfer and shall keep its interest in the





--------------------------------------------------------------------------------









PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


Education Loans free and clear of all security interests, liens or encumbrances
of any nature whatsoever, provided, however, the Participant acknowledges that
Lender holds legal title to the underlying promissory note evidencing the
Education Loan. The Purchase Price for such participation interests shall be the
amount equal to [*****]% of outstanding principal balance, plus a premium of
[*****]% of the outstanding principal balance, plus [*****]% of accrued and
unpaid interest on the Education Loan being participated (the “Purchase Price”).
The Purchase Price shall be paid in immediately available funds. The commitment
on the part of Participant to purchase participation interests in Education
Loans pursuant to this Agreement up to the amount set forth above shall continue
for a period of 360 days from the date first set forth above, and shall renew
for successive 360 day terms thereafter unless either party gives written notice
to the other of an intent to not renew at least ninety (90) days prior to the
end of the then current commitment period. Upon termination of this Agreement,
the Lender shall transfer the Lender’s interest in the participation interests
to the Participant or its designee.


B.     The participation interest purchased hereunder is a participation in the
specific Education Loans identified in the Participation Certificate(s) issued
by Lender to Participant, and is not a participation interest in an
unidentifiable pool of loans. The sale and purchase of the loan participations
under this Agreement shall be without recourse of any nature whatsoever against
Lender. Lender and Participant acknowledge and agree that this Agreement results
in a pro rata sharing of credit risk proportionate to the respective interests
of Lender and Participant in the Education Loans, both before and after any
default with respect to the Education Loans. Lender shall retain ownership of
the title to each of the Education Loans in which participation interests are
purchased by Participant.


2.    Procedures for Purchase or Sale. (a) Demand for Purchase or Sale. Lender
may, from time to time, make a request or requests that Participant purchase the
respective participation interests in such Education Loans, and Participant may,
from time to time, make a request or requests that Lender sell such
participation interests in Education Loans (each, a “Request”). Each Request
shall be made by Lender or Participant, as applicable, giving written notice of
the Request to the other party hereto and advising the other party hereto of the
sum of the principal balances and interest accrued thereon of participation
interests in the Education Loans to be purchased or sold. Participant shall
then, after receipt or giving of the Request, provide Lender with immediately
available funds to satisfy each Request. Participant shall use best efforts to
make payment within twenty (20) business day of receipt of any Request received
by or given by Participant. Any sale, transfer or other disposition to
Participant of Education Loans shall be made free and clear of any liens,
security interests or encumbrances of any nature whatsoever, and shall be made
in accordance with this Agreement. During the term of this Agreement, the
respective obligation of


2





--------------------------------------------------------------------------------









PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


Participant or Lender, as applicable, to honor Requests as set forth in this
Agreement shall be revocable upon thirty (30) days prior written notice to the
other party, provided, however, that any outstanding Request issued during such
thirty (30) day time period shall be honored.


3.    Participation Certificates. The Education Loans are evidenced by
promissory notes. Lender makes no representations or warranties with respect to
the Education Loans or any documentation evidencing such Education Loans except
as expressly stated in Section 5(a) hereof. Lender shall give written notice to
Participant of any modification in Lender’s standard Education Loan
documentation, and Lender shall not implement any such modification until thirty
(30) days following such notice. The originals of such promissory notes shall be
kept in the physical custody and possession of the Servicer for purposes of
servicing. On the date of the first sale of a participation interest with
respect to a portfolio of Education Loans, or thereafter as mutually agreed to
by the parties, Lender shall execute and deliver (or shall cause to be executed
and delivered) to Participant a master participation certificate substantially
in the form marked as Exhibit “A,” attached hereto and incorporated herein by
this reference, evidencing a participating equitable ownership interest in the
Education Loans in that particular portfolio. Lender shall attach or cause to be
attached to the executed original of Exhibit “A” a schedule of the Education
Loans identifying such loans comprising the portfolio.


4.    Decisions Concerning the Education Loans. After purchase of the
participation interest pursuant to this Agreement, all actions and decisions
concerning the Education Loans, including without limitation the day-to-day
administration and servicing of the Education Loans, shall be made by
Participant and Lender according to their respective percentages of ownership of
each Education Loan and such decisions shall be binding on Lender and
Participant. Servicing of the Education Loans shall be performed by the Servicer
on behalf of Lender and Participant, and Lender shall pay to the Servicer all
costs of servicing the Education Loans during the term of this Agreement. All
servicing reports generated by the Servicer with respect to the Education Loans
shall be available to Participant, and 95.0% of all payments received by Lender
or the Servicer with respect to the Education Loans participated in accordance
with this Agreement shall be forwarded promptly to Participant or its designee,
less [*****]% of the servicing fee payable to the Servicer as set forth in
Section 4(a) hereof. Lender shall permit reasonable access from time to time
upon request of Participant, or any of the beneficiaries of the trusts on behalf
of which Participant acts, to access and review information and loan files and
appropriate credit and other information to enable decisions on credit to be
made. Participant acknowledges that it and the beneficiaries on behalf of which
it acts have made their own credit analysis and do not rely on the Lender for
any such credit analysis.






3





--------------------------------------------------------------------------------









PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


5.    Payments and Accounting to Participant; Records.


(a)    Lender, through the Servicer, shall account and deliver promptly
(approximately once every thirty days) to Participant that portion of income
from the Education Loans which is equal to 95% of the payments of interest and
other income from the Education Loans and principal payments, less [*****]% of
the fees charged by the Servicer with respect to servicing the Education Loans.
Participant shall have a right to an accounting of all funds received by Lender
in connection with the Education Loans.


(b)    Lender, through its agent, the Servicer, will maintain customary books
and records relating to the Education Loans, which shall be made available to
Participant at all reasonable times for the purpose of inspection, and copies of
any of Lender’s records relating to the Education Loans shall be furnished to
Participant at Participant’s request.


(c)    To the extent not already available to Participant, Lender, through the
Servicer, shall provide to Participant, promptly after Lender receives or
obtains any information in Lender’s possession as to the accrual status of, and
principal and interest payments with respect to, the Education Loans, together
with any information as to default of borrowers on such Education Loans.


6.    Representations and Warranties.


(a) Lender makes no representations or warranties, whether expressed or implied,
to Participant, as to the collectability of the Education Loans or the continued
solvency of the borrowers on Education Loans. Lender does represent and warrant
to Participant as follows:


(1)    This Agreement has been duly authorized, executed and delivered by Lender
and constitutes a legal, valid and binding obligation.


(2)
The Agreement was made in compliance with all applicable local, State and
federal laws, rules and regulations.



(3)    Lender has and its officers acting on its behalf have, full legal
authority to engage in the transactions contemplated by the Agreement, the
execution and delivery of the Agreement, the consummation of the transactions
herein contemplated and compliance with the terms, conditions and provisions of
the


4





--------------------------------------------------------------------------------









Agreement do not and will not conflict with or result in a breach of any of the
terms, conditions or provisions of the charter, articles or bylaws of Lender or
any agreement or instrument to which Lender is a party to or bound by any
agreement or instrument or a default thereunder. Lender is not a party to or
bound by any agreement or instrument or subject to any charter or other
corporation restriction or judgment, order, writ, injunction, decree, law, rule
or regulation which may materially and adversely affect the ability of Lender
enforceable against it in accordance with its terms, and no consent, approval or
authorization of any government or governmental body is required in connection
with the consummation of the transactions herein contemplated.


(4)
Lender is duly organized, validly existing and in good standing under the laws
of the State of Nebraska and has the power and authority to own its assets and
carry on its business as now being conducted.



(5)    At the time of origination, each Education Loan was made by the Lender in
accordance with Lender’s underwriting policies and guidelines, a true and
accurate copy of which has been furnished to Participant.


(6)    Each Education Loan has been duly executed and delivered and constitutes
the legal, valid and binding obligations of the maker thereof, enforceable in
accordance with its terms.
    
(7)    No Education Loan participated hereunder is subject to any security
interest, lien or other encumbrance of any nature whatsoever.


(b)    Participant represents and warrants to Lender as follows:


(1)    This Agreement has been duly authorized, executed and delivered by
Participant and constitutes a legal, valid and binding obligation.


(2)
The Agreement was made in compliance with all applicable local, State and
federal laws, rules and regulations.



(3)    Participant has and its officers acting on its behalf have, full legal
authority to engage in the transactions contemplated by the Agreement, the
execution and delivery of the Agreement, the consummation of the transactions
herein contemplated and compliance with the terms, conditions and provisions of
the Agreement do not and will not conflict with or result in a breach of any of
the terms, conditions or provisions of the charter, articles or bylaws of
Participant or any agreement or instrument to which


5





--------------------------------------------------------------------------------









Participant is a party to or bound by any agreement or instrument or a default
thereunder. Participation is not a party to or bound by any agreement or
instrument or subject to any charter or other corporation restriction or
judgment, order, writ, injunction, decree, law, rule or regulation which may
materially and adversely affect the ability of Participant enforceable against
it in accordance with its terms, and no consent, approval or authorization of
any government or governmental body is required in connection with the
consummation of the transactions herein contemplated.


(4)    Participant is duly organized, validly existing and in good standing
under the laws of the State of Nebraska, and has the power and authority to own
its assets and carry on its business as now being conducted.


(5)    The authorized officer executing this Agreement on behalf of Participant
hereby certifies that Participant has approved purchase of a 95.0% participation
interest in the Education Loans as identified in the participation certificate,
and is relying upon the maker of the respective Education Loans to repay the
same.


7.    Term. The term of this Agreement shall continue until the Education Loans
participated hereunder are paid in full or as the parties may otherwise mutually
agree. The Lender may terminate this Agreement with regards to at any time upon
90 days-notice to the Participant.


8.    Miscellaneous Provisions.


A.    Neither this Agreement nor any term hereof may be changed, waived,
discharged, modified or terminated orally, unless by an instrument in writing
signed by both of the parties hereto. This Agreement may be terminated by either
party hereto upon thirty (30) days prior written notice sent to the other party.
This Agreement may be terminated by either party immediately upon such party’s
deeming that it is required to do so by any regulatory authority or applicable
law.


B.    The headings in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.


C.    All of the terms, covenants and conditions herein contained shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.


D.    Notices under this Agreement shall be in writing unless otherwise
permitted hereby, and if in writing, may be personally delivered or sent by
United States mail, sufficient postage prepaid, or by telecopy or facsimile, to
the respective parties at the following addresses:




6





--------------------------------------------------------------------------------









Participant:


National Education Loan Network, Inc.
6801 South 27th Street
Lincoln, Nebraska 68508
Attention: General Counsel
Telephone: 402-486-5334


Lender:


Union Bank and Trust Company     
Attn: Brad Crain
4243 Pioneer Woods Dr.    
Lincoln, NE 68506
Telephone: 402-323-1783


E.    This Agreement shall not be construed to create a partnership or joint
venture between Lender and Participant. The transaction evidenced by this
Agreement is a loan participation transaction, and advances made by Participant
to Lender from time to time for Participant’s purchase of participation
interests shall not constitute loans to Lender. Participant’s interest in the
Education Loans is an ownership interest, not a security interest.


F.    If any one or more of the covenants or agreements or portion thereof
provided in this Agreement on the part of Participant or Lender to be performed
should be determined by a court of competent jurisdiction to be contrary to law,
then such covenant or covenants, or such agreement or agreements, or such
portions thereof, shall be deemed severable from the remaining covenants and
agreements provided in this Agreement and the invalidity thereof shall in no way
affect the validity of the other provisions of this Agreement hereunder and
under any applicable provisions of law.


G.    This Agreement shall be construed and interpreted in accordance with the
laws of the State of Nebraska.


Executed as of the day and year first above written.


National Education Loan Network Inc. Participant




By: /s/ James D. Kruger


Title: Treasurer


 
Union Bank and Trust Company, as trustee, Lender






By: /s/ Angie Muhleisen
Title: President & CEO







7





--------------------------------------------------------------------------------









PARTICIPATION CERTIFICATE




Pursuant to that certain Loan Participation Agreement (the “Agreement”) dated as
of ____________________, 2018, by and between National Education Loan Network,
Inc. (“Participant”) and Union Bank and Trust Company, as trustee (“Lender”),
Lender hereby issues and delivers this Participation Certificate to evidence
Participant’s participation interests in a 95.0% interest in unsecured Education
Loans which are identified by the schedule marked as Exhibit “A,” attached
hereto and incorporated herein by this reference, which loans or participation
interests therein are owned by Lender and are serviced and designated a separate
account, in accordance with the Agreement. This Participation Certificate shall
be governed, in all respects, by the Agreement, the terms of which are
incorporated herein by this reference as if fully stated herein.


Dated as of the ___ day of _________________, 2018.


Union Bank and Trust Company, as trustee (“Lender”)
                            


By:    ________________________________
Title:    ________________________________




Accepted as of the same date set forth above:


National Education Loan Network, Inc. (“Participant”)
                            


By:    ________________________________
Title:    ________________________________




8



